48 Mich. App. 639 (1973)
211 N.W.2d 60
HAKALA
v.
BURROUGHS CORPORATION
Docket No. 13842.
Michigan Court of Appeals.
Decided July 26, 1973.
*640 Kelman, Loria, Downing & Schneider, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Lee A. Decker and A.C. Stoddard, Assistants Attorney General, for defendant Second-Injury Fund.
Before: V.J. BRENNAN, P.J., and DANHOF and BASHARA, JJ.
Leave to appeal granted, 391 Mich ___.
PER CURIAM.
In 1968, plaintiff herein filed a petition for compensation, alleging that he is totally and permanently disabled under the terms of the Workmen's Compensation Act. MCLA 412.8a; MSA 17.158(1).[1] His right hand was amputated in an employment-related accident; he had incurred a prior non-work-related, nontraumatic "loss" of his left eye.
The uncorrected vision in plaintiff's left eye is 20/300; with eyeglasses, the vision in this eye is 20/50, or almost normal. For the purposes of this decision, it will be assumed that, on the basis of plaintiff's uncorrected vision, he has suffered a permanent and total loss of the vision of his left eye for purposes of MCLA 412.10(a)(16); MSA 17.160(a)(16).[2] Therefore, if plaintiff's impaired vision is the type of "loss" contemplated by MCLA 412.8a; MSA 17.158(1), supra, then by virtue of the subsequent work-related amputation of plaintiff's right hand, he is entitled to compensation on the *641 basis of permanent and total disability. Whitt v Ford Motor Co, 383 Mich 726, 731; 178 NW2d 917, 919 (1970).
However, we hold that the word "loss" as used in MCLA 412.8a; MSA 17.158(1) means "loss resulting from injury". This construction of the term has often been adopted sub silentio, see Purchase v Grand Rapids Refrigerator Co, 194 Mich 103; 160 NW 391 (1916), and is consistent with the use of the word "loss" as it appears throughout the Workmen's Compensation Act. Hite v Evart Products Co, 34 Mich App 247, 251-252; 191 NW2d 136, 137-138 (1971). In other words, MCLA 412.8a; MSA 17.158(1) provides compensation in certain circumstances for losses which, had they occurred in the course of a claimant's employment, would have been compensable under the Workmen's Compensation Act. Such losses can only be incurred traumatically.
In this case, plaintiff has suffered a loss of vision due to nontraumatic causes. Had the deterioration of plaintiff's vision occurred during the time of his employment, he would not have been entitled to compensation under the Workmen's Compensation Act. Therefore, since the character of plaintiff's "loss" is not changed by the subsequent occupationally related amputation of his hand, plaintiff is not permanently and totally disabled under MCLA 412.8a; MSA 17.158(1) and his petition for compensation should have been denied.
Affirmed.[3]
NOTES
[1]  Now MCLA 418.521(1); MSA 17.237(521)(1).
[2]  We expressly reserve decision on the question of whether, in a different context, corrected or uncorrected vision is determinative for purposes of this section. Cf., Cline v Studebaker Corp, 189 Mich 514; 155 NW 519 (1915), with Lindsay v Glennie Industries, Inc, 379 Mich 573; 153 NW2d 642 (1967).
[3]  The Workmen's Compensation Appeal Board denied plaintiff compensation on the grounds of total and permanent disability; however, the Appeal Board's opinion was based on grounds other than those considered here, and our affirmance should not be taken as an intimation of approval of the Appeal Board's reasoning. See footnote 2, supra.